DETAILED ACTION
This office action is in response to the communication received on January 20, 2022 concerning application No. 16/982,603 filed on September 21, 2020.
	Claims 1-5 and 8-15 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/20/22 in regards to the objections to the specification have been fully considered. The amendments to the specification have been entered and overcome the objections previously set forth.
Applicant's arguments filed 1/20/22 in regards to the 35 USC 112 rejections have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112 rejections of claims 5 and 12-15 previously set forth.

Applicant's arguments filed 1/20/22 in regards to the 35 USC 102 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “measuring tissue stiffness or velocity only for points on three intersecting planes of the volumetric region of interest”, examiner respectfully disagrees. Fraser teaches in [0016], “two dimensional array transducer can scan a two dimensional (2D) plane by transmitting beams and receiving returning echo signals over a single plane in the body and can also be used to scan a volumetric region by transmitting beams in different directions and/or planes of a volumetric (3D) region of the body” meaning that for every plane transmitted, echo signals for only that plane are received. [0017] goes on to further disclose how the wavefront .
For the reasons above the 35 USC 102/103 rejections of claims 1-5 and 8-15 stand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fraser et al. (US 20130296698, hereinafter Fraser).
Regarding claim 1, Fraser teaches an ultrasound imaging system (the system of fig. 1) for shear wave elastographic analysis (Abstract and [0032]) comprising: 
a two-dimensional matrix array transducer probe ([0016], “ultrasound probe 10 has a two dimensional array 12”) configured to receive echo signals from shear wave tissue displacement in a volumetric region of interest ([0016] explains that the system is intended for shear wave measurement and that the array transmits beams and receives returning echo signals in a volumetric region of interest); 
a shear wave processor ([0017] and elements 26, 28, and 30 of fig. 1 which are the same elements described on page. 5 para. 2 of the specification of the present application as making up the shear wave processor), responsive to the echo signals from shear wave tissue displacement ([0017] describes how elements 26, 28, and 30 are responsive to the received echo signals), and configured to produce measurements of tissue stiffness or velocity ([0017], “wavefront velocity detector 30 which differentially calculated the shear wave velocity from the peak displacement times on adjacent A-lines” where the A-lines represent the received echo signal from the volumetric region of interest) only for points on three intersecting planes of the volumetric region of interest ([0016], “two dimensional array transducer can scan a two dimensional (2D) plane by transmitting beams and receiving returning echo signals over a single plane in the body and can also be used to scan a volumetric region by transmitting beams in different directions and/or planes of a volumetric (3D) region of the body” meaning that for every plane transmitted, echo signals for only that plane are received. [0017] goes on to further disclose how the wavefront velocity detector 30 calculates the shear wave velocity for the A-lines which represent the received echo signals. Therefore, since the only A-lines being received are A-lines along the planes being transmitted the velocity is only calculated for points along the planes that are being transmitted and points on the plane of Fraser reads on points on three intersecting planes of the volumetric region of interest because as the claim is currently written it only requires the three intersecting planes be within the volume of interest and any plane would also have two other planes intersecting it in order to be considered a volume region),
a microbeamformer (fig. 1 shows that the microbeamformer 38 is located within the probe 10) coupled to the matrix array transducer probe (fig. 1 and [0016], “the array elements are coupled to a micro-beamformer 38”), the microbeamformer configured to transmit push pulses to different points in said three intersecting planes ([0016], “micro-beamformer 38 located in the probe which controls transmission by the elements” where the beams are transmitted in “planes of a volumetric (3D) region of the body”); and 
an image processor (34 in fig. 1), coupled to the shear wave processor (fig. 1 shows that the image processor is connected to elements 26, 28, and 30), and configured to display measurements of tissue stiffness or velocity in said three intersecting planes of the volumetric region of interest ([0017] describes having element 32 generate a velocity display map which is processed by image processor 34 and displayed on display 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Hollender et al. (“Three-Dimensional Single-Track-Location Shear Wave Elasticity Imaging”, hereinafter Hollender, as cited in the applicant’s 09/21/2020 IDS).
Regarding claim 2, Fraser teaches the ultrasound imaging system of claim 1, as set forth above. Fraser does not specifically teach the image processor is further configured to display color-coded measurements of tissue stiffness or velocity in the three intersecting planes of the volumetric region of interest.
However, 
Hollender in a similar field of endeavor teaches the image processor is further configured to display color-coded measurements of tissue stiffness or velocity in the three intersecting planes of the volumetric region of interest (fig. 12 shows a color-coded image of shear wave speed within the volume of interest where the three intersecting planes are represented by the X, Y, and Z axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser to have the image processor be configured to display color-coded measurement of tissue stiffness or velocity in the three intersecting planes of the volumetric region of interest. The motivation to make this modification is in order to highlight the suppression of variability with directional filtering, as recognized by Hollender (page 1789, col. 1, 1st paragraph).
Regarding claim 3, Fraser in view of Hollender teaches the ultrasound imaging system of claim 2, as set forth above. Hollender further teaches the image processor is further configured (fig. 12 shows a color-coded image of shear wave speed within the volume of interest where the three intersecting planes are represented by the X, Y, and Z axis and are orthogonally intersecting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of Hollender to have the three intersecting planes be orthogonally intersected. The motivation to apply the known technique of having the three intersecting planes be orthogonally intersected to the ultrasound imaging system of Fraser in view of Hollender would be to allow for the predictable results of having the planes equally spaced from one another in order to acquire shear wave data for each region of the volume. 
Regarding claim 4, Fraser in view of Hollender teaches the ultrasound imaging system of claim 2, as set forth above. Fraser further teaches a user interface (user control panel 40), coupled to the matrix array transducer probe and the image processor (fig. 1 shows that the user control panel 40 is coupled to the probe 10 and image processor 34), and adapted to control the relative orientation of the three planes ([0016], “the beamformer controller is responsive to signals produced in response to user manipulation of a user control panel 40 to control the operation of the ultrasound system and its probe” meaning the user has the ability to control the orientation in which the probe transmits pulses. Additionally, [0024] describes that the array 12 is programmable to emit pulses of desired orientation and shape).
Regarding claim 5, Fraser in view of Hollender teaches the ultrasound imaging system of claim 2, as set forth above. Hollender further teaches the three intersecting planes comprise two B planes that intersect a face of the two-dimensional matric array transducer probe and one (fig. 12 shows that the three intersecting planes comprise two B planes (XZ and YZ) and one C plane (XY). Additionally, section C “Experimental setup” starting on pg. 1785 and fig. 2 disclose that the planes are transmitted using an ultrasound probe and the bottom section of fig. 3 shows the three intersecting planes generated by the ultrasound probe, the top two images on the left are considered the two B planes and the image on the bottom left is considered the C plane. The image on the right is considered to be the combined volume of the 3 planes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of Hollender to have the three intersecting planes comprise two B planes that intersect a face of the two-dimensional matrix array transducer probe and one C plane that intersects the face of the two-dimensional matrix array transducer probe. The motivation to apply the known technique of having the three intersecting planes comprise two B planes that intersect a face of the two-dimensional matric array transducer probe and one C plane that intersects the face of the two-dimensional matrix array transducer probe of Hollender to the ultrasound imaging system of Fraser in view of Hollender would be to allow for the predictable results of having the planes equally spaced from one another in order to acquire shear wave data for each region of the volume. 

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Wei et al. (US 20130296703, hereinafter Wei).
Regarding claim 8, Fraser teaches the ultrasound imaging system of claim 1, as set forth above. Fraser further teaches the microbeamformer is configured to transmit push pulses ([0017] describes that the microbeamformer is in control of transmission of the ultrasound probe, wherein push pulses are transmitted). Fraser does not specifically teach the microbeamformer is further configured to steer the transmissions in azimuth and elevation directions. 
However, 
Wei in a similar field of endeavor teaches the microbeamformer is further configured to steer the transmissions in azimuth and elevation directions ([0022], “scanning in three dimensions, for instance, in both elevation and azimuth” wherein the transmission of signals is controlled by microbeamformer 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser to have the microbeamformer steer transmission signals in azimuth and elevation directions. The motivation to make this modification is in order to transmit signals along three dimensions, as recognized by Wei ([0022]).
	Regarding claim 9, Fraser in view of Wei teaches the ultrasound imaging system of claim 8, as set forth above. Fraser further teaches the microbeamformer is further configured to transmit tracking pulses adjacent to push pulse focal points for shear wave displacement detection (fig. 9 and [0031], “track in the plane of a 2D image along several lines within the region of interest 120 adjacent to the push region 100”).
	Regarding claim 10, Fraser in view of Wei teaches the ultrasound imaging system of claim 9, as set forth above. Fraser further teaches the microbeamformer is further configured to receive echoes of shear wave tissue displacement in response to the transmitted tracking pulses ([0016] describes that the microbeamformer receives echo signals and [0017] describes that the echoes received correspond to shear wave tissue displacement for each sampling point).
Regarding claim11, Fraser in view of Wei teaches the ultrasound imaging system of claim 10, as set forth above. Fraser further teaches the shear wave processer is further configured to process echoes of tissue displacement and produce measurements of shear wave velocity ([0017] describes the process of elements 26, 28, and 30 processing the echo signals and calculating shear wave velocity from the process echo signals).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Gennisson et al. (“4-D Ultrafast Shear-Wave Imaging”, hereinafter Gennisson).
Regarding claim 12, Fraser teaches the ultrasound imaging system of claim 1, as set forth above. Fraser does not specifically teach the microbeamformer is configured to acquire a volume of radio frequency (r.f.) data from the region of interest with each transmit event; and wherein the shear wave processor is further configured to process volumes r.f. data from the region of interest to estimate shear wave displacement by volume-to-volume tracking of the r.f. datasets.
However, 
Gennisson in a similar field of endeavor teaches the microbeamformer (fig. 1b shows the 2-d matrix array) is configured to acquire a volume of r.f. data from the region of interest with each transmit event (section III: Results, starting on page 1062 and fig. 5a, 6, and 7 show that multiple volumes were obtained for each time a push pulse was transmitted into the region of interest); and 
wherein the shear wave processor (section II: Materials and Methods describes that the processing is performed on a K600, Nvidia Corp., Santa Clara, CA, USA) is further ((section III: Results, starting on page 1062 and fig. 5a, 6, and 7, “the shear waves speed volume was retrieved in meters per second for each push location by applying 3-D directional filters and the 3-D time-of-flight estimation algorithm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser to have acquired a volume or r.f. data from the region of interest with each transmit event and processed the data to estimate shear wave displacement. The motivation to make this modification is in order to obtain the full volume instantaneously, as recognized by Gennisson (Introduction, para. 3).
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Gennisson as applied to claim 12 above, and further in view of Demene et al. (“Spatiotemporal Clutter Filtering of Ultrafast Ultrasound Data Highly Increases Doppler and fUltrasound Sensitivity”, hereinafter Demene).
Regarding claim 13, Fraser in view of Gennisson teaches the ultrasound imaging system of claim 12, as set forth above. Fraser in view of Gennisson does not specifically teach the shear wave processor is further configured to filter the r.f. datasets with a spatiotemporal filter to decompose displacement signals into components 4along the directions of the three intersecting planes.
However, 
Demene in a similar field of endeavor teaches the shear wave processor is further configured to filter the r.f. datasets with a spatiotemporal filter to decompose displacement (page 2275, col. 1, para. 3, “the SVD can be used to find the decomposition of an ultrafast ultrasonic dataset into separable space and time filters” where the space and time of each component of the dataset represents where the component lies on its specific plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of Gennisson to have used a spatiotemporal filter to decompose the dataset into components along the directions of the three intersecting planes. The motivation to make this modification is in order to decompose the dataset, as recognized by Demene (page 2275, col. 1, para. 3).
Regarding claim 15, Fraser in view of Gennisson and Demene teaches the ultrasound imaging system of claim 13, as set forth above. Fraser further teaches the matrix array transducer probe is further configured to receive echo signals from shear wave tissue displacement caused by intrinsic physiological motion ([0028] describes that motion such as cardiac and respiratory motion can interfere with the shear wave motion generated by the push pulse meaning that the array is capable of receiving echo signals from shear wave tissue displacement caused by intrinsic physiological motion). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Gennisson and Demene as applied to claim 13 above, and further in view of Nagai et al. (US 20180177492, hereinafter Nagai).
Regarding claim 14, Fraser in view of Gennisson and Demene teaches the ultrasound imaging system of claim 13, as set forth above. Fraser in view of Gennisson and Demene does 
However, 
Nagai in a similar field of endeavor teaches a mechanical vibrator (21 in fig. 1) adapted to generate shear waves when located on a body adjacent to the matrix array transducer probe ([0041], “shear waves generated within biological tissue in the subject by the mechanical vibration by the vibrator 212” vibrator 212 is located within the first ultrasonic probe 21 which is used to emit vibrations into the subject when placed adjacent to the second ultrasonic probe 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Fraser in view of Gennisson and Demene to have a mechanical vibrator. The motivation to make this modification is in order to provide a vibration frequency suitable for the region being imaged, as recognized by Nagai ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith-Casem et al. (US 20150042657) in a similar field of endeavor teaches the three intersecting planes comprise two B planes that intersect a face of the two-dimensional matrix array transducer probe and one C plane that intersects the face of the two-dimensional matrix array transducer probe (fig. 2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791